In the

     United States Court of Appeals
                 For the Seventh Circuit
                      ____________________ 
Nos. 14‐3010 & 14‐3028 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

PERRY HARRINGTON, 
                                                Defendant‐Appellant. 
                      ____________________ 

         Appeals from the United States District Court for the 
                     Central District of Illinois. 
            No. 12‐10118 — James E. Shadid, Chief Judge. 
                      ____________________ 

    ARGUED JANUARY 27, 2016 — DECIDED MARCH 2, 2016 
                ____________________ 

    Before POSNER, KANNE, and HAMILTON, Circuit Judges. 
    HAMILTON,  Circuit  Judge.  Appellant  Perry  Harrington 
contends in this appeal that he was deprived of his right  to 
counsel for his sentencing hearing. Harrington had persuad‐
ed  the  district  court  to  discharge  court‐appointed  counsel 
(twice) and to let him proceed pro se to make post‐trial mo‐
tions.  On  appeal  Harrington  argues  that  he  did  not  validly 
waive  his  right  to  counsel  for  his  sentencing  hearing.  We 
disagree and affirm the judgment. 
2                                          Nos. 14‐3010 & 14‐3028 

I. Factual and Procedural Background 
   Harrington  sold  cocaine  to  a  confidential  informant.  He 
was charged with six counts of distributing a controlled sub‐
stance, 21 U.S.C. § 841(a)(1), (b)(1)(c), and one count of pos‐
sessing  a  controlled  substance  with  intent  to  distribute,  21 
U.S.C.  §  841(a)(1),  (b)(1)(B).  The  district  court  appointed  at‐
torney  William  Charnock  to  represent  Harrington  at  trial. 
Harrington was convicted by a jury on all seven counts.  
    Attorney  Charnock  then  filed  a  motion  for  acquittal  or 
new  trial.  A  day  later,  however,  the  court  received  a  letter 
from Harrington saying that he believed Charnock was inef‐
fective  and  asking  that  new  counsel  be  appointed.  Without 
addressing the merits of Harrington’s accusations, the court 
discharged Charnock and appointed attorney William Loef‐
fel to represent Harrington in post‐trial motions and sentenc‐
ing.  
     A  week  before  the  scheduled  sentencing  hearing,  attor‐
ney Loeffel moved for a competency evaluation. He reported 
that  Harrington  had  been  exhibiting  bizarre  behavior.  Dur‐
ing  a  visit  two  weeks  earlier,  Harrington  had  “frequently 
made  comments  that  made  no  sense,”  and  Loeffel  learned 
that  Harrington  might  have  ingested  cleaning  solution  and 
deodorant  in his jail cell three days after their visit, leading 
jail personnel to place him on suicide watch. 
    At a hearing on the motion, Loeffel said that he had met 
with  Harrington  the  day  before  and  that  Harrington  had 
continued to appear “quite delusional.” Harrington told the 
court  that  he  opposed  the  motion,  yet  moments  later  re‐
marked that attorney Loeffel and his colleagues were trying 
to kill him by drugging him. Harrington told the court that 
Nos. 14‐3010 & 14‐3028                                                3 

he had reviewed the Presentence Investigation Report (PSR) 
with  Loeffel  and  identified  errors  in  the  report,  but  that  he 
no longer wanted to be represented by Loeffel. 
   When  the  court  asked  Harrington  who  would  represent 
him if Loeffel did not, Harrington replied: “I’m ready to rep‐
resent myself or I am willing to bring in other counsel. Y [I] 
will hire other counsel or you can appoint me other counsel, 
but  the  thing  about  it  is  [Loeffel]  needs  not  to  counsel  any‐
body. He needs counseling himself. Y And I’m ready to rep‐
resent myself right now. You can sentence me right now.”  
   The judge denied Harrington’s request to relieve Loeffel. 
He also granted Loeffel’s motion to have  Harrington evalu‐
ated  but  made  clear  he  was  doing  so  out  of  caution  rather 
than  any  genuine  doubt  about  Harrington’s  competency.  It 
was “more than a coincidence,” the judge said, that the issue 
was first raised just two weeks before sentencing, given that 
Harrington had been in custody for over a year without any 
question being raised about his mental state.  
    After  a  delay  for  a  psychological  evaluation,  the  court 
held  a  hearing  on  Harrington’s  competency.  A  clinical  psy‐
chologist who had evaluated Harrington found no evidence 
that he was suffering a mental illness and opined that he had 
been  malingering.  The  parties  stipulated  to  the  psycholo‐
gist’s findings, and the court found Harrington competent to 
proceed to sentencing.  
    At  the  competency  hearing,  however,  Harrington  again 
expressed  dissatisfaction  with  attorney  Loeffel  and  asked 
that he be replaced. Harrington complained that Loeffel had 
“not  brought  any  of  my  discovery  out.”  The  judge  asked 
Harrington  if  he  wanted  to  represent  himself,  and  Harring‐
4                                         Nos. 14‐3010 & 14‐3028 

ton said he did not. The judge then refused to remove Loef‐
fel  from  the  case,  reminding  Harrington  that  his  first  ap‐
pointed attorney already had been replaced and saying that 
Harrington  had  not  given  “any  indication”  why  Loeffel 
should  not  continue  to  represent  him.  The  court  then  set  a 
date for a hearing on post‐trial motions and sentencing.  
    On the scheduled day, however, Harrington renewed his 
request  to  proceed  pro  se.  He  said  that  he  had  still  been 
“having problems” with Loeffel and continued to say he was 
not satisfied with Loeffel’s handling of discovery. The court 
initially  denied  Harrington’s  request  to  proceed  pro  se.  But 
the government warned that if Harrington were not permit‐
ted  to  represent  himself  at  sentencing,  he  could  appeal  on 
the ground that he was denied the right to represent himself. 
The court agreed: “My initial reaction was to save Mr. Har‐
rington from himself but I can’t do that.”  
    The court then engaged in a colloquy with Harrington. In 
response  to  the  court’s  questions,  Harrington  said  that  he 
did not want to represent himself but had “no choice” if he 
were  going  to  obtain  discovery.  Harrington  acknowledged 
that he had not reviewed the sentencing guidelines or repre‐
sented himself before, but he said that he had some prior ex‐
perience  filing  and  arguing  post‐trial  motions.  The  judge 
told Harrington that  he thought self‐representation  was  “as 
bad an idea as you may have ever had,” adding that he did 
not think Harrington would “serve yourself well.” Harring‐
ton  insisted,  though,  that  he  wanted  to  represent  himself. 
The  court  then  allowed  Loeffel  to  withdraw,  gave  Harring‐
ton two weeks to supplement any post‐trial motions, and set 
yet another date for a hearing on post‐trial motions and sen‐
tencing.  
Nos. 14‐3010 & 14‐3028                                               5 

    At that hearing, five weeks later, Harrington argued sev‐
eral  post‐trial  motions,  all  of  which  the  court  denied.  The 
court  then  announced  its  intention  to  proceed  immediately 
to sentencing. At that point, Harrington said he wanted to be 
represented by counsel. He told the court he did not think he 
was capable of representing himself, and he said that he had 
agreed  to  do  so  only  for  the  purpose  of  getting  the  “actual 
issues  on  the  record.”  The  court,  however,  determined  that 
Harrington’s  conduct  amounted  to  a  waiver  of  counsel  and 
that he was making this request “just for the purpose of de‐
lay.” The request for counsel, in any event, would be “fruit‐
less”  based  on  Harrington’s  prior  conduct,  and  the  court 
said that if the request were granted, the court “would simp‐
ly  address  at  a  later  date  another  request  to  have  counsel 
removed.” 
    Harrington  thus  represented  himself  at  sentencing.  He 
called four character witnesses—his mother, father, and two 
sisters—and  argued  that  his  guideline  range  of  360  months 
to life was excessive given the quantity of cocaine base and 
cocaine involved in the offense. The court sentenced him to 
360  months,  based  primarily  on  the  seriousness  of  the  of‐
fenses and Harrington’s risk of re‐offending. 
II. Analysis 
    A  criminal  defendant  is  entitled  under  the  Sixth 
Amendment  to  the  United  States  Constitution  to  waive  his 
right  to  counsel  and  to  conduct  his  own  defense  when  he 
knowingly and intelligently elects to do so. Faretta v. Califor‐
nia, 422 U.S. 806, 835 (1975). To determine whether a defend‐
ant’s  decision  to  proceed  pro  se  was  knowing  and  intelli‐
gent,  we  consider  four  factors,  though  the  lines  between 
them  are  not  always  distinct:  (1)  the  extent  of  the  district 
6                                            Nos. 14‐3010 & 14‐3028 

court’s “formal” inquiry into the defendant’s decision to rep‐
resent  himself,  (2) whether  other  evidence  in  the  record 
shows that “the defendant understood the dangers and dis‐
advantages of self‐representation,” (3) the defendant’s expe‐
rience  and  background,  and  (4)  the  context  of  the  defend‐
ant’s  choice  to  represent  himself.  United  States  v.  Alden,  527 
F.3d  653,  660  (7th  Cir.  2008);  United  States  v.  Todd,  424  F.3d 
525, 530 (7th Cir. 2005). The context factor often refers to the 
stage of the proceedings and circumstances that indicate the 
defendant’s  strategic  or  tactical  reasons  for  going  forward 
without  counsel.  See,  e.g.,  United  States  v.  Avery,  208  F.3d 
597, 602 (7th Cir. 2000). 
    Harrington,  represented  on  appeal  by  new  counsel,  ar‐
gues  that  the  district  court  erred  by  finding  that  he  had 
waived his right to counsel for sentencing. He begins by as‐
serting  that  the  first  factor  weighs  in  his  favor  because  the 
court  did  not  conduct  a  formal  inquiry  into  his  decision  to 
proceed  pro  se.  He  argues,  for  instance,  that  the  court’s  in‐
quiry  was  not  sufficient  because  the  court  did  not  ask 
whether  he  understood  the  charges  or  the  penalties  he  was 
facing.  See  United  States  v.  Belanger,  936  F.2d  916,  918  (7th 
Cir.  1991)  (“strongly  suggesting”  that  district  courts  “at  a 
minimum” inform defendants of crimes with which they are 
charged,  nature  of  the  charges,  and  possible  sentences  as 
well as the difficulties defendants would encounter in acting 
as their own counsel). He also argues that the court failed to 
specify the disadvantages of self‐representation. 
    Harrington’s  argument  glosses  over  the  post‐trial  timing 
of  his  request.  “The  Supreme  Court  has  never  held  that 
waivers of counsel at any stage of the proceedings other than 
trial  require  such  a  give‐and‐take  between  the  accused  and 
Nos. 14‐3010 & 14‐3028                                                  7 

someone  trying  to  educate  him  about  counsel’s  benefits.  Y 
Once  the  trial  is  over,  the  major  complexities,  choices,  and 
risks  are  past.”  Speights  v.  Frank,  361  F.3d  962,  965  (7th  Cir. 
2004), citing Iowa v. Tovar, 541 U.S. 77, 89 (2004). 
    Harrington  was  already  well  aware  of  the  charges  and 
their severity. He had already gone through trial with coun‐
sel and been convicted of the charges. He had reviewed the 
PSR with attorney  Loeffel, so he was aware of the  penalties 
he was facing and the factors relevant to sentencing. Besides, 
the  judge  did  warn  Harrington  that  proceeding  alone  was 
“as  bad an  idea  as you may have  ever  had” and would  not 
serve  Harrington  well.  See  United  States  v.  Hoskins,  243  F.3d 
407,  409  (7th  Cir.  2001)  (upholding  waiver  of  counsel  after 
trial  where  district  court  advised  defendant  that  he  “would 
be far better off being defended by a trained lawyer” and it 
would  be  “unwise”  to  defend  himself  given  complexity  of 
the case). 
    As for the second factor, Harrington asserts that the rec‐
ord  cannot  support  a  conclusion  he  understood  the  disad‐
vantages of self‐representation. During one of the earlier sta‐
tus conferences, though, the judge explained the sentencing 
process  to  him.  Harrington  replied  that  he  not  only  under‐
stood  the  process  but  was  also  prepared  to  proceed  pro  se 
through  sentencing.  During  that  conference  the  judge  also 
established  that  Harrington  had  reviewed  the  PSR  with  at‐
torney  Loeffel.  Harrington  also  showed  awareness  of  the 
proceedings’  significance  by  raising  several  objections  and 
corrections to the PSR during the sentencing hearing. 
   Regarding  the  third  factor,  Harrington  argues  that  the 
court failed to ensure the voluntariness of his waiver by not 
explicitly  asking  him  on  the  record  about  his  background 
8                                             Nos. 14‐3010 & 14‐3028 

and experience. The judge did not ask Harrington about his 
background,  but  he  noted  that  Harrington  had  attained  the 
equivalent  of  a  high  school  diploma  and  attended  college 
courses.  See  United  States  v.  Sandles,  23  F.3d  1121, 1128  (7th 
Cir.  1994).  Although  he  had  never  represented  himself  be‐
fore, Harrington did have prior experience with the criminal 
justice system (three prior felony drug convictions) that sug‐
gested  “familiarity  with  courtroom  procedures”  as  well  as 
an  “understanding  of  the  risks  involved  and  the  nature  of 
the  charges  brought  against  him.”  United  States  v.  Egwaoje, 
335  F.3d  579,  585–86  (7th  Cir.  2003);  Todd,  424  F.3d  at  533; 
Moya‐Gomez, 860 F.2d 706, 736 (7th Cir. 1988). 
   Finally,  Harrington  argues  that  the  fourth  factor—the 
context  of  his  decision  to  proceed  pro  se—weighs  against  a 
finding that his waiver was knowing and intelligent because 
no evidence reflects that he was attempting to delay or ma‐
nipulate the  proceedings. Egwaoje, 335 F.3d at 586 (conclud‐
ing  that  evidence  of  manipulation  was  “strongest  evidence 
supporting  a  finding  of  waiver”);  Sandles,  23  F.3d  at  1129. 
His  post‐trial  filings,  he says, show not  an  attempt  to  delay 
or manipulate the court but a lack of understanding of crim‐
inal procedure.  
    The district court reasonably concluded that Harrington’s 
decision  was  strategic.  Harrington  explained  that  he  dis‐
charged both appointed attorneys because he disagreed with 
their defense strategies. A defendant who waives his right to 
counsel  for  strategic  reasons  tends  to  do  so  knowingly.  See 
United  States  v.  Volpentesta,  727  F.3d  666,  678  (7th  Cir.  2013); 
Todd,  424  F.3d  at  533;  United  States  v.  Bell,  901  F.2d  574,  579 
(7th  Cir.  1990).  The  district  court’s  finding  that  a  desire  for 
delay motivated Harrington’s request for counsel also “mili‐
Nos. 14‐3010 & 14‐3028                                                  9 

tates  in favor  of  a  knowing  and intelligent  waiver.” Sandles, 
23  F.3d  at 1129.  Harrington  suggests  that  the  court  could 
have  appointed  standby  counsel  if  it  was  concerned  about 
his motives, but a court has no obligation to do so. See Simp‐
son v. Battaglia, 458 F.3d 585, 597 (7th Cir. 2006); United States 
v.  Beckton,  740  F.3d  303,  307  (4th  Cir.  2014);  United  States  v. 
Bova,  350  F.3d  224,  226–27  (1st  Cir.  2003);  Neal  v.  Texas,  870 
F.2d 312, 316 (5th Cir. 1989). 
    To  sum  up,  Chief  Judge  Shadid  took  sufficient  steps  to 
ensure  that  Harrington’s  waiver  of  his  right  to  counsel  was 
knowing  and  intelligent.  Unless  the  judge  could  convince 
Harrington to change his mind, the judge had no choice but 
to allow  Harrington to proceed, as he had insisted, without 
counsel. The judgment of the district court is 
                                                           AFFIRMED.